15-50626-mlo   Doc 123   Filed 12/17/19   Entered 12/17/19 11:25:21   Page 1 of 7
15-50626-mlo   Doc 123   Filed 12/17/19   Entered 12/17/19 11:25:21   Page 2 of 7
15-50626-mlo   Doc 123   Filed 12/17/19   Entered 12/17/19 11:25:21   Page 3 of 7
15-50626-mlo   Doc 123   Filed 12/17/19   Entered 12/17/19 11:25:21   Page 4 of 7
15-50626-mlo   Doc 123   Filed 12/17/19   Entered 12/17/19 11:25:21   Page 5 of 7
15-50626-mlo   Doc 123   Filed 12/17/19   Entered 12/17/19 11:25:21   Page 6 of 7
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                            Case No. 15-50626-mlo

 Ray Nelson
                                                   Chapter 13
 Myrtle Nelson

 Debtor(s).                                        Judge Maria L. Oxholm

                                     PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on December 17, 2019 to the following:

          Ray Nelson, Debtor
          Myrtle Nelson, Debtor
          20100 N. Greenway
          Southfield, MI 48076

          Shaunay Tiesha Steel, Debtors’ Counsel
          ssteellaw@gmail.com

          Tammy L. Terry, Trustee
          Mieb_ecfadmin@det13.net

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




 15-50626-mlo        Doc 123      Filed 12/17/19   Entered 12/17/19 11:25:21     Page 7 of 7
